EXHIBIT 10.1

FOURTH AMENDMENT TO THE LICENSE AGREEMENT

This FOURTH AMENDMENT TO THE LICENSE AGREEMENT (the “Fourth Amendment”) is made
and entered into as of September 14, 2012 (the “Fourth Amendment Effective
Date”) by and between SANGAMO BIOSCIENCES, INC., a Delaware corporation having
its principal place of business at Point Richmond Tech Center, 501 Canal
Boulevard, Suite A100, Richmond, California 94804 (“Sangamo”), and SIGMA-ALDRICH
CO. LLP, a Delaware limited liability company having its principal place of
business at 3050 Spruce Street, St. Louis, MO 63103 (“Sigma”). Sigma and Sangamo
are individually referred to herein as a “Party” or collectively as the
“Parties.”

RECITALS

A. Sigma and Sangamo are parties to a License Agreement effective as of July 10,
2007 as previously amended (the “Agreement”), under which Sangamo granted to
Sigma a certain license to use Sangamo’s proprietary zinc finger protein
technology in the fields as defined therein.

B. Sigma and Sangamo desire to amend the Agreement in accordance with
Section 13.4 of the Agreement.

Now, Therefore, the Parties agree as follows:

The Parties hereby agree to amend the terms of the Agreement as provided below,
effective as of the Fourth Amendment Effective Date. Where the Agreement is not
explicitly amended, the terms of the Agreement and any prior amendments will
remain in force. Capitalized terms used in this Fourth Amendment that are not
otherwise defined herein shall have the same meanings as such terms are given in
the Agreement.

1. Section 1.45 shall be amended to read in its entirety as follows:

“1.45 “Net Sales” means the amount invoiced or otherwise billed by Sigma for
sales or other commercial disposition of a Licensed Product in the Field to a
Third Party purchaser, less the following to the extent included in such billing
or otherwise actually allowed or incurred with respect to such sales:
(a) discounts, including cash, trade and quantity discounts, price reduction
programs, retroactive price adjustments with respect to sales of a product,
charge-back payments and rebates granted to trade customers; (b) credits or
allowances actually granted upon rejections or returns of Licensed Products,
including for recalls or damaged goods; (c) freight, postage, shipping and
insurance charges actually allowed or paid for delivery of Licensed Products, to
the extent billed; (d) customs duties, surcharges and other governmental charges
incurred in connection with the exportation or importation of a Licensed
Product; (e) taxes, duties or other governmental charges levied on, absorbed or
otherwise imposed on sale of Licensed Products, including without limitation
value-added taxes, or other governmental charges otherwise measured by the
billing amount, when included in billing, as adjusted for rebates and refunds,
but specifically excluding taxes based on net income of the seller; and (f) a
reasonable allowance for bad debts (such allowance not to exceed 2% of gross
sales) provided that all of the foregoing deductions are calculated in
accordance with generally accepted accounting principles consistently applied
throughout the selling party’s organization.”

2. Section 1.78 shall be amended to read in its entirety as follows:

“1.78 “Sublicensing Revenues” means any consideration that Sigma receives in
return for the granting or practice of a sublicense under the Sangamo Technology
pursuant to a Sublicense Agreement in which the sublicense under the Sangamo
Technology includes rights in the Field, which may include



--------------------------------------------------------------------------------

(without limitation) royalties on sales, upfront license fees, annual license or
maintenance payments, milestone payments, credits against Sigma’s future
expenses, or reductions in royalties or other payments otherwise owed to the
Sublicensee. In the event that Sigma receives non-cash consideration from a
Sublicensee for the granting or practice of a sublicense under the Sangamo
Technology in the Field, the Parties shall determine in good faith the fair
market value of such consideration, and such fair market value shall be included
in Sublicensing Revenues.”

3. Notwithstanding Section 3.2(c)(iv) and the first sentence of Section 5.4,
Sigma may transfer, as part of a sale, Licensed Products pursuant to the label
license set forth in Exhibit A, provided that the Customer purchasing the
applicable Licensed Product is a non-profit organization or governmental entity
or agency. Such label license shall be deemed to be a Use License for the
purposes of the Agreement.

In witness whereof, the Parties have executed this Fourth Amendment in duplicate
originals by their proper officers as of the Fourth Amendment Effective Date.

 

Sigma-Aldrich Co. LLC     Sangamo Biosciences, Inc. By:  

/s/ Shaf Yousaf

    By:  

/s/ H. Ward Wolff

Name:  

Shaf Yousaf

    Name:  

H. Ward Wolff

Title:  

Chief Marketing Officer

    Title:  

EVP & CFO



--------------------------------------------------------------------------------

Exhibit A

ZFN License Agreement

This Product and its use are the subject of one or more of the following patents
controlled by Sangamo BioSciences, Inc.: U.S. Patent Nos. 6,534,261, 6,607,882,
6,746,838, 6,794,136, 6,824,978, 6,866,997, 6,933,113, 6,979,539, 7,013,219,
7,030,215, 7,220,719, 7,241,573, 7,241,574, 7,585,849, 7,595,376 6,903,185,
6,479,626, US20030232410, US20090203140 and corresponding foreign patent
applications and patents.

BEFORE OPENING OR USING THIS PRODUCT, PLEASE READ THE TERMS AND CONDITIONS SET
FORTH IN THIS LICENSE AGREEMENT. YOUR USE OF THIS PRODUCT SHALL CONSTITUTE
ACKNOWLEDGMENT AND ACCEPTANCE OF THESE TERMS AND CONDITIONS. If you do not agree
to use this Product pursuant to the terms and conditions set out in this License
Agreement, please contact Sigma Technical Services within ten days of receipt to
return the unused and unopened Product for a full refund; provided, however,
that custom-made Products may not be returned for a refund.

The purchase of this Product conveys to you, the buyer, the right to use the
purchased Product for Licensed Research Use (see definition below) subject to
the conditions set out in this License Agreement. If you wish to use this
Product for any purpose other than Licensed Research Use, you must obtain an
appropriate license (see contact information set out below).

This Product may not be used for any purpose other than Licensed Research Use.
Your right to use this Product for Licensed Research Use is subject to the
following conditions and restrictions:

1. “Licensed Research Use” means any use for research purposes, other than:

(a) Licensing, selling, distributing, or otherwise providing Modified Animals to
any third party other than Sigma and its affiliates as provided herein: provided
however, that you may provide Modified Animals to researchers within your
research organization located at the same research facility or campus. A
“Modified Animal” means an animal having a genomic modification at the target
site that results from Customer’s use of the Product. Modified Animal includes
but is not limited to (a) heterozygotes and mosaic animals, (b) the descendents
of Modified Animals, (c) animals created from the breeding of Modified Animals
with other animals, and (d) animals created by the Customer which contain and/or
incorporate genetic information derived from Modified Animals.

(b) GMP production of therapeutic, diagnostic, prophylactic or other medicinal
Products intended for use in humans or non-human animals, or any other
industrial use solely to the extent involving commercial sale of a Product or
service. If a molecule or any derivative of such molecule is used in or
administered to humans, then the production of such molecule shall be deemed to
be GMP production and therefore in violation of this License Agreement;

(c) the use of the Product or a direct derivative (a modified cell or Modified
Animal resulting from use of the Product) in the screening or testing of more
than 10,000 distinct compounds (high throughput screening);

(d) use for gene targeting and/or gene regulation to modify the genome of a
plant cell, plant, or plant cell culture (in each case, whether constituting or
derived from a vascular or non-vascular plant), or alter the nucleic acid or
protein expression in a plant cell, plant, or plant cell culture. “Non-vascular”
plants shall include but not be limited to algae, moss, and fungi; and



--------------------------------------------------------------------------------

(e) modification or reverse engineering of the Product in any way or creating
any derivatives or sequence variants thereof.

2. You may not transfer the Product, its components or any materials made
through the use of this Product including Modified Animals to any third party
without prior written approval of Sigma and without the transferee entering into
a material transfer agreement with Sigma. Notwithstanding the foregoing, you may
transfer materials made through the use of this Product including Modified
Animals (collectively, the “Transferred Materials”) to a third party (the
“Biorepository”) with the prior written approval of Sigma if you comply with the
following obligations with respect to such transfer:

(i) You do not receive any payment or other compensation or consideration in
connection with such transfer, except for reimbursement for the out-of-pocket
costs you incur on account of such transfer;

(ii) You do not receive any payment or other compensation or consideration in
connection with the Biorepository’s replication, storage or further transfer of
the Transferred Materials or any Recipient’s (as defined below) use of the
Transferred Materials or Derivative Materials (as defined below);

(iii) You do not make any payment or provide other compensation or consideration
to Sigma or any of its affiliates in connection with your transfer of the
Transferred Materials to the Biorepository, the Biorepository’s replication,
storage or further transfer of the Transferred Materials or any Recipient’s use
of the Transferred Materials or Derivative Materials;

(iv) Your transfer to the Biorepository shall be made pursuant to a fully
executed, written material transfer agreement pursuant to which the
Biorepository is prohibited from: (A) doing anything with the Transferred
Materials other than replicating them, storing them and transferring them to
third parties (each a “Recipient”) pursuant to a Recipient Transfer Agreement
(as defined below); (B) making any payment or providing other compensation or
consideration to you, Sigma or any of your or Sigma’s affiliates in connection
with: (1) its receipt of the Transferred Materials from you, (2) its
replication, storage or further transfer of the Transferred Materials or (3) any
Recipient’s use of the Transferred Materials or Derivative Materials; (C) filing
of a patent application in any country in the world that contains claims
directed to the Transferred Materials or their uses; and (D) continuing to
possess, replicate, store or transfer the Transferred Materials at any time
after its failure to comply with any terms and conditions of such material
transfer agreement.

(v) A “Recipient Transfer Agreement” means a written material transfer agreement
that is fully executed by the Biorepository and the Recipient and prohibits the
Recipient from: (A) transferring the Transferred Materials or any materials made
through the use of the Transferred Materials (“Derivative Materials”) to any
person or entity; (B) making any payment or providing other compensation or
consideration to Sigma or any of Sigma’s affiliates in connection with: (1) its
receipt of the Transferred Materials from the Biorepository or (2) its use of
the Transferred Materials or Derivative Materials; (C) selling or otherwise
commercially disposing of the Transferred Materials or Derivative Materials,
whether for research use or any other use; (D) using the Transferred Materials
or Derivative Materials: (1) for any purpose other than the Licensed Research
Use; (2) for manufacturing, production, or quality control; (3) to provide a
service, information, or data to any person or entity; (4) for cell line
development for the purpose of bioproduction; (5) to generate data or
information to be submitted to any governmental regulatory agency, including the
United States Food and Drug Administration, the United States Department of
Agriculture, the United States Environmental Protection Agency or any equivalent
foreign regulatory agency, in each case in support of an application for
approval, clearance or deregulation by such agency; and (6) to support the
filing of a patent application in any country in the world that contains claims
directed to the Transferred Materials or their uses; and (E) using or continuing
to possess the Transferred Materials and Derivative Materials at any time after
the Recipient’s failure to comply with any terms and conditions of such material
transfer agreement.



--------------------------------------------------------------------------------

3. Notwithstanding Section 2:

(a) the Product or materials made through the use of the Product may be
transferred by you to your legal affiliates or bonafide third party contractors
performing paid work on your behalf, with the exception of creation of Modified
Animals, provided the use by such third party contractors is limited to
performance of work for you; and

(b) you may donate Mice that are Modified Animals as defined above (“Modified
Mice”) to The Jackson Laboratory, a licensed distributor of Modified Mice.

4. You may not transfer the Product or materials made through use of the Product
to third party contractors performing work on your behalf for the purposes of
creation of Modified Animals.

5. Your right to use the Product will terminate immediately if you fail to
comply with these terms and conditions. You shall, upon such termination of your
rights, destroy all Product, Modified Animals, and components thereof in your
control, and notify Sigma of such in writing.

6. You may not use the Product to support the filing of a patent application in
any country in the world that contains claims directed to the Product or its
uses.

For information on purchasing a license to this Product for purposes other than
Licensed Research Use, contact your local Sigma Sales representative, who will
refer you to the proper licensing representative, or in the USA call
800-325-3010.

For information on donating Modified Mice to The Jackson Laboratory, please
visit their website at:

http://www.jax.org/grc/index.html.